(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, la claúsula octava de la hipoteca lee como sigue:
“Octavo: — El otorgante acepta esta escritura en la forma redactada, y yo el Notario le liiee las advertencias de ley. Así lo dice y otorga ante los testigos sin tacha legal, mayores de edad y vecinos de Lares, don Jaime Vilella y don Sócrates González. A todos instruyo de su derecho de leer por sí esta escri-tura lo que hicieron y encontrándola conforme, se ratifica el otorgante y firman todos. Y yo, el Notario, del conocimiento personal de otorgante y testigos y de todo lo consignado en este instrumento público doy fe. ’;
Por cuanto, la primera copia certificada de dicha escritura ex-pedida por el notario en la misma fecha de su otorgamiento fué de-bidamente inscrita cinco días más tarde en el registro de la pro-piedad sin defecto alguno.
Por cuanto, el contrato de prenda entre el Tesorero y el Banco Industrial de Puerto Rico, como acreedor hipotecario según el re-gistro y dueño del pagaré garantizado, fué celebrado algunos meses más tarde, sin constancia en dicho registro o en la escritura de hi-poteca, de defecto- alguno que pudiera afectar su derecho de llevar a cabo tal contrato.
Por tanto, vistos los artículos .33 y 34 de la Ley Hipotecaria, no ha lugar a la reconsideración solicitada.